Per Curiam.

After examinining the act for regulating fees>* &c- we are of opinion, that the costs of suing out the commissions, such as the affidavit, notice, and motion, drawing, engrossing, and sealing the commission, &c. may be taxed ; but the expenses of executing the commission, not being within the provisions of the act, are not to be allowed. The preparing or making up of cases for argument in a cause, is not comprehended among any of the particular services specified in the act. And unless it comes within some one of the services provided for by the act, it cannot be taxed.

 Laws of N. Y. vol 2 p.66